DETAILED ACTION
Claims 1-17 are reviewed.
Claim 4 is canceled. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a correspondence with Greg Turocy on 01/11/2022.

The application has been amended as follows:

1. (currently amended) A vehicle control device, comprising:
	a storage device configured to store a program; and
	a hardware processor,
	wherein the hardware processor executes the program stored in the storage device to:
	
	
	
	an outside user who has not gotten into the vehicle,
	wherein the control causes the vehicle to move to an accessible area capable of being accessed by the outside user or causes the vehicle to stay in the accessible area when is acquired and is recognized.

2. (currently amended) The vehicle control device according to Claim 1, wherein the accessible area is an area different from the parking area.

3. (currently amended) The vehicle control device according to Claim 1, wherein the accessible area is a getting-out area where [[the]] an inside user in the vehicle gets out of the vehicle when the vehicle moves to the parking area according to control outside user gets into the vehicle when the vehicle parked in the parking area has left according to control 

4. (cancelled) 

5. (currently amended) The vehicle control device according to Claim 1, wherein the hardware processor further executes the program stored in the storage device to: determine an inside user in the vehicle has gotten out of the vehicle.

6. (currently amended) The vehicle control device according to Claim 1, wherein the hardware processor further executes the program stored in the storage device to: determine driving controller causes the vehicle to move to the parking area without causing the vehicle to move to the accessible area when is acquired and is not recognized.

7. (currently amended) The vehicle control device according to Claim 1, wherein the hardware processor further executes the program stored in the storage device to: outside user,
	wherein the control changes a route for moving the vehicle to the accessible area according to control outside user and position information related to the vehicle.

8. (currently amended) The vehicle control device according to Claim 7, wherein the driving controller hardware processor further executes the program stored in the storage device to: cause outside user outside user and the position information related to the vehicle.

9. (currently amended) The vehicle control device according to Claim 1, wherein the hardware processor further executes the program stored in the storage device to: is acquired and is recognized.

10. (currently amended) The vehicle control device according to Claim 1, wherein the hardware processor further executes the program stored in the storage device to: recognize 

11. (currently amended) The vehicle control device according to Claim 1,
	wherein the physical object is a physical object previously registered in association with information based on a captured image, and
	wherein the hardware processor further executes the program stored in the storage device to: is recognized.

12. (currently amended) The vehicle control device according to Claim 1,
	wherein the physical object is a physical object different from a physical object previously registered in association with information based on a captured image, and
	wherein the hardware processor further executes the program stored in the storage device to: outside user of information indicating that the physical object is left behind in the interior of the vehicle when is recognized.

13. (currently amended) The vehicle control device according to Claim 1, wherein the hardware processor further executes the program stored in the storage device to: outside user,
	wherein the control does not cause the vehicle to move to the accessible area having the degree of congestion acquired is acquired and is recognized.

14. (currently amended) The vehicle control device according to Claim 1, wherein the hardware processor further executes the program stored in the storage device to: cause 

15. (currently amended) The vehicle control device according to Claim 1, wherein the hardware processor further executes the program stored in the storage device to: a outside user for which the movement instruction has been output will get into the vehicle,
	wherein the control does not cause the vehicle to move to the accessible area capable of being accessed by the outside user when is acquired, is recognized, and the scheduled clock time at which the outside user will get into the vehicle acquired 

16. (currently amended) A vehicle control method, comprising:
	recognizing, by a computer, a surrounding situation of a vehicle;
	controlling, by the computer, steering, acceleration, and deceleration of the vehicle without depending upon an operation of an occupant on the basis of the recognized surrounding situation;
	recognizing, by the computer, a physical object placed in an interior of the vehicle;
	acquiring, by the computer, a movement instruction for moving the vehicle to a parking area according to control of the steering, the acceleration, and the deceleration of the vehicle, the movement instruction being output on the basis of an action of [[a]] an outside user who has not 
	causing, by the computer, the vehicle to move to an accessible area capable of being accessed by the outside user or causing the vehicle to stay in the accessible area when the movement instruction has been acquired and the physical object placed in the interior of the vehicle has been recognized.

17. (currently amended) A non-transitory computer-readable storage medium that stores a computer program to be executed by a computer to perform at least:
	recognize a surrounding situation of a vehicle;
	control steering, acceleration, and deceleration of the vehicle without depending upon an operation of an occupant on the basis of the recognized surrounding situation;
	recognize a physical object placed in an interior of the vehicle;
	acquire a movement instruction for moving the vehicle to a parking area according to control of the steering, the acceleration, and the deceleration of the vehicle, the movement instruction being output on the basis of an action of [[a]] an outside user who has not got into the vehicle; and
	move the vehicle to an accessible area capable of being accessed by the outside user or make the vehicle stay in the accessible area when the movement instruction has been acquired and the physical object placed in the interior of the vehicle has been recognized.

Reasons for Allowance
Claims 1-3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Gao (US 20170153714), taken alone or in combination, does not teach the claimed invention. 

While it is well known in the art for autonomous valet systems to perform parking procedures, prior art does not disclose such a system wherein the vehicle determines, when requested, a position of a user of car that has been parked, while the user is outside the car, an appropriate pickup location, that is further dependent on identification of an item that may have been left in the vehicle and perform a pickup procedure through autonomous means via a determined route based on both the location of person and item identification. 
This is significant because the invention using an automated parking system is able to increase convenience to the user when cargo is left in a vehicle. The system is better able to adapt to user preferences while also achieving more efficient routing to the user.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662


/P. C./
Examiner, Art Unit 3662

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662